     Case 3:20-mj-20306-AHG Document 61 Filed 09/02/20 PageID.1183 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 3:20-mj-20306-AHG
12                                      Plaintiff,       ORDER:
13   v.
                                                         (1) DENYING SECOND MOTION TO
14   J. INES RUIZ-RIVERA,                                DISMISS THE COMPLAINT;
15                                    Defendant.
                                                         (2) DENYING MOTION TO
16                                                       PROHIBIT DEFENDANT’S ARREST
                                                         AT COURT; and
17
18                                                       (3) DENYING MOTION TO STAY
                                                         PROCEEDINGS
19
20                                                       [ECF No. 42]
21
           Before the Court are Defendant J. Ines Ruiz-Rivera’s motions: (1) to dismiss the
22
     complaint; (2) to prohibit Defendant’s unlawful and unconstitutional civil arrest at court;
23
     and (3) to stay proceedings if this motion is denied to permit Mr. Ruiz to seek interlocutory
24
     review of the denial. ECF No. 42. The Court took the matters raised in the Motion under
25
     submission after oral argument on August 4, 2020. ECF No. 49. Having considered the
26
     parties’ papers and their argument, the Court enters the following Order:
27
28

                                                     1
                                                                                  3:20-mj-20306-AHG
     Case 3:20-mj-20306-AHG Document 61 Filed 09/02/20 PageID.1184 Page 2 of 10



 1      I.       BACKGROUND
 2            Defendant is charged with violating 8 U.S.C. § 1325(a)(1), which provides, in
 3   relevant part, that “[a]ny alien who (1) enters or attempts to enter the United States at any
 4   time or place other than as designated by immigration officers” is guilty of a misdemeanor.
 5   8 U.S.C. § 1325(a)(1); ECF No. 1. The Government alleges that on February 4, 2020, a
 6   United States Customs and Border Protection (“Border Patrol”) agent encountered
 7   Defendant trying to hide in an area near the Community Center in Jacumba, California,
 8   approximately 26 miles east of the Tecate, California Port of Entry and approximately
 9   200 yards north of the United States/Mexico International Boundary. ECF No. 1 at 2. The
10   Government alleges that after being advised of his Miranda rights, Defendant agreed to
11   answer questions without an attorney present. Id. According to the Government, Defendant
12   stated that he is a citizen of Mexico, and that he entered the United States illegally on
13   February 4, 2020. Id.
14            This is Defendant’s second motion to dismiss the Complaint. Defendant filed an
15   initial motion on March 11, 2020, ECF No. 16, which the Court denied on July 30, 2020.
16   ECF No. 44. The Court granted Defendant leave to file the instant motion on July 23, 2020.
17   ECF No. 41. The Court will address the second motion to dismiss before turning to the
18   other motions.
19      II.      DISCUSSION
20               A. Motion to Dismiss
21                       1.    Parties’ Positions
22            Defendant argues that the charge should be dismissed because § 1325(a)(1) is
23   “presumptively unconstitutional.” Defendant argues that § 1325(a)(1) violates the Equal
24   Protection Clause because, although it is facially neutral, it was enacted with a
25   discriminatory purpose and disparately impacts a disfavored group. ECF No. 42 at 5.
26            Defendant contends that an analysis of § 1325(a)(1)’s constitutional validity must
27   begin with a review of the legislative history of the Undesirable Aliens Act (“UAA”) of
28   1929. Defendant submitted transcripts from Congressional hearings and the Congressional

                                                    2
                                                                                  3:20-mj-20306-AHG
     Case 3:20-mj-20306-AHG Document 61 Filed 09/02/20 PageID.1185 Page 3 of 10



 1   Record in the 1920s related to criminalization of illegal entry by aliens and the UAA to
 2   support this motion. See ECF No. 42-2. These transcripts show that immigration was seen
 3   at that time as a method to control the racial makeup of American society. ECF No. 42-2
 4   at 6 (“In our immigration law and practice, deportation is the last line of defense against
 5   contamination of American family stocks by alien hereditary degeneracy.”). The hearing
 6   proceedings evidence consideration for basing standards for admission of aliens on “total
 7   numbers, race, family stock, and individual quality,” and the use of immigration policies
 8   to “control[] the character of future Americans.” Id. at 14, 21; see id. at 22 (“Immigration
 9   control is the greatest instrument which the Federal Government can use in promoting race
10   conservation of the Nation.”). The Congressional Record reflects an open hostility to
11   Mexican immigrants based on undeniably racist notions. ECF No. 42-2 at 117–18.
12         Defendant contends that this legislative history demonstrates that “racism and
13   eugenics” were a “motivating factor” in the passage of the UAA, ECF No. 42 at 13, and
14   that § 1325(a)(1) is tethered to this legislative history because, like the UAA, it sets
15   criminal penalties for illegal entry. Applying the factors set forth in Village of Arlington
16   Heights v. Metropolitan Housing Dev. Corp., 429 U.S. 252 (1977) and using the UAA’s
17   legislative history, Defendant argues that § 1325(a)(1) is presumptively unconstitutional
18   because it is rooted in the discriminatory intent underlying the UAA. Defendant argues that
19   reaching back to the UAA’s legislative history as a progenitor to § 1325(a)(1) is appropriate
20   under the Supreme Court’s recent opinions in Ramos v. Louisiana, 140 S. Ct. 1390 (2020),
21   and Espinoza v. Montana Dep’t of Revenue, 140 S. Ct. 2246 (2020). Defendant reads these
22   opinions to hold that where a predecessor law is tainted with discriminatory intent,
23   subsequent laws on the same subject matter that are non-discriminatory “do not cleanse the
24   law of its original taint.” ECF No. 42 at 14. Defendant further argues that § 1325(a)(1) also
25   violates equal protection under Arlington Heights because of its disparate impact on
26   Mexican and Latinx persons. Although current statistics are not available, Defendant points
27   to historical statistics showing that from 2000 to 2010, between 86% and 97% of people
28   apprehended by the Border Patrol were Mexican. ECF No. 42 at 15.

                                                   3
                                                                                  3:20-mj-20306-AHG
     Case 3:20-mj-20306-AHG Document 61 Filed 09/02/20 PageID.1186 Page 4 of 10



 1         Defendant contends that because § 1325(a)(1) has a discriminatory purpose (based
 2   on the UAA’s legislative history) and a disparate impact, the burden shifts under Arlington
 3   Heights for the Government to refute Defendant’s showing, or otherwise demonstrate that
 4   the UAA would have been enacted without a discriminatory purpose. Defendant moves the
 5   Court to set an evidentiary hearing on these issues.
 6         The Government disputes that there is an unbroken chain between the UAA’s
 7   enactment in 1929, and passage of a criminal penalty for attempted illegal entry in
 8   § 1325(a)(1). Although Congress made illegal entry a misdemeanor offense in 1929,
 9   Congress did not criminalize attempted illegal entry until the Immigration Act of 1990. Id.
10   at 4. The Government argues that Defendant’s claim is non-justiciable because it is based
11   on the legislative history of a different law than the one under which Defendant is charged,
12   since attempted illegal entry was not criminalized in the UAA.
13         The Government further argues that Arlington Heights is inapplicable, and
14   Defendant cannot establish an equal protection violation in the first instance, because of
15   Congress’ plenary power to regulate immigration. The Government contends that based on
16   this plenary power, the constitutionality of § 1325(a)(1) is subject to a highly deferential
17   standard of review that is limited to consideration of whether it is “facially legitimate and
18   bona fide.” ECF No. 46 at 6 (quoting Kleindienst v. Mandel, 408 U.S. 753, 769 (1972)).
19   Section 1325(a)(1) satisfies this standard of review because the United States has a
20   legitimate interest in deterring illegal entry, and § 1325(a)(1) serves that interest. ECF
21   No. 46 at 9. The Government also disputes that the high percentage of Mexican and Latinx
22   persons affected by § 1325(a)(1) demonstrates unlawful disparate impact, arguing that
23   those statistics reflect the geographic situation of the border.
24         At the hearing on the motion, Defendant argued that the normal deference accorded
25   to Congress’ regulation of immigration does not apply to § 1325(a)(1) because it is a
26   criminal law, not a civil deportation statute. The Court invited the parties to submit
27   additional case law in support of that contention. The parties did so, and their supplemental
28   briefs were considered by the Court in its determination of the motion.

                                                    4
                                                                                  3:20-mj-20306-AHG
     Case 3:20-mj-20306-AHG Document 61 Filed 09/02/20 PageID.1187 Page 5 of 10



 1                     2.     Application of Arlington Heights and the Legislative History of
 2                            the UAA
 3         Defendant’s claim that § 1325(a)(1) is “presumptively unconstitutional” rests on the
 4   Supreme Court’s opinion in Arlington Heights. In Arlington Heights, the Supreme Court
 5   examined a challenge to a local agency’s denial of a rezoning request. 429 U.S. at 254. The
 6   Court set forth factors to be considered in determining whether there is a discriminatory
 7   purpose underlying government action. Id. at 266. These factors include “the impact of the
 8   official action,” the “historical background” of the decision, the “specific sequence of
 9   events leading up to the challenged decision,” and whether the decision reflects a departure
10   “from the normal procedural [or substantive] sequence.” Id. at 266–67.
11         Defendant’s Arlington Heights analysis of § 1325(a)(1) is fatally flawed, however,
12   because it relies entirely on the legislative history of the UAA, a law that was enacted
13   decades before. The Government correctly points out two key subsequent enactments
14   whose legislative history Defendant has completely ignored: the Immigration and
15   Nationality Act of 1952, and the Immigration Act of 1990.1
16         Defendant’s sole reliance on the legislative history of the UAA is based on two
17   recent Supreme Court cases: Ramos and Espinoza. In Ramos, the issue before the Court
18   was whether state laws allowing non-unanimous jury verdicts in criminal trials were
19   constitutional. 140 S. Ct. at 1392. The Court held that the Sixth Amendment right to a jury
20   trial “requires a unanimous verdict to convict a defendant of a serious offense.” Id. at 1394.
21   The Court noted at the outset that the state laws at issue were rooted in racism, although its
22   holding was based primarily on an analysis of common law rights to a unanimous jury. Id.
23
24
25   1
       The Government argues that Defendant’s tethering of the attempted illegal entry statute
     to legislative history of statutes that did not criminalize attempted illegal entry makes this
26   issue non-justiciable because it asks the Court “to adjudicate the constitutionality of a
27   crime which is not even charged.” ECF No. 46 at 5. The Court disagrees. The Court’s
     analysis is confined to the constitutionality of § 1325(a)(1), the charging statute in this
28   case, under the arguments presented by Defendant.

                                                   5
                                                                                   3:20-mj-20306-AHG
     Case 3:20-mj-20306-AHG Document 61 Filed 09/02/20 PageID.1188 Page 6 of 10



 1   In his dissent, Justice Alito disagreed with any reference to the laws’ discriminatory
 2   origins, stating that the reasons why the laws were originally adopted were not relevant to
 3   the question of their constitutionality, particularly since they were later reenacted for
 4   ostensibly non-discriminatory reasons. Id. at 1426 (Alito, J., dissenting). In response, the
 5   majority explained that consideration of the reasons for adoption of the state laws at issue
 6   was part of the Court’s “functional analysis” required by the Sixth Amendment. Id. at 1401
 7   n.44. The majority confirmed that the state laws at issue would be unconstitutional even if
 8   enacted for solely benign reasons. Id.
 9         Several weeks later, the Court issued its opinion in Espinoza. There, the Court held
10   that a government program that provided tuition assistance to private schools, but expressly
11   excluded religious schools, violated the Free Exercise Clause of the Constitution. Espinoza,
12   140 S. Ct. at 2261. In a concurring opinion that was not joined by any other justices, Justice
13   Alito argued that Ramos set a precedent that requires the Court to examine the original
14   motivation behind the exclusion of religious schools from the program, which was based
15   on anti-Catholic sentiment. Id. at 2271 (Alito, J., concurring). Justice Sotomayor was the
16   only justice to address Justice Alito’s argument regarding the precedent of Ramos. In her
17   dissent, she noted that even a law with an “uncomfortable past” is not automatically
18   invalidated by its discriminatory origins. Id. at 2294 n.2 (Sotomayor, J., dissenting).
19         These cases do not support Defendant’s contention that “Ramos and Espinoza
20   confirm that not only do courts examine the racial motivations of a law at the time of its
21   passage, later reenactments do not cleanse the law of its original taint.” ECF No. 42 at 14.
22   That faulty premise underlies Defendant’s entire motion. There is no support for
23   Defendant’s suggestion that § 1325(a)(1) should be judged according to the legislative
24   history of the UAA, and Defendant has not attempted to argue that § 1325(a)(1) would be
25   unconstitutional under an Arlington Heights analysis of relevant legislative history.
26   Defendant’s argument that § 1325(a)(1) is “presumptively unconstitutional” under
27   Arlington Heights fails.
28   //

                                                   6
                                                                                   3:20-mj-20306-AHG
     Case 3:20-mj-20306-AHG Document 61 Filed 09/02/20 PageID.1189 Page 7 of 10



 1                     3.     Equal Protection Challenge
 2         At the hearing on the motions, Defendant shifted tack and argued in the alternative
 3   that § 1325(a)(1) is unconstitutional because it cannot survive strict scrutiny analysis under
 4   the Equal Protection Clause. In his supplemental briefing, Defendant argued that because
 5   he is challenging his treatment by prosecutors and judges in a criminal case, rather than a
 6   civil immigration law, the normal deference to Congressional authority over immigration
 7   matters does not apply. ECF No. 58 at 2. But that argument is inconsistent with Defendant’s
 8   motion, which specifically challenges § 1325(a)(1) itself as being “presumptively
 9   unconstitutional.” ECF No. 42 at 3. Defendant’s first motion to dismiss challenged the
10   procedural aspects of his prosecution, i.e., his treatment by prosecutors and judges. The
11   Court denied that motion after a full analysis of the due process afforded to Defendant,
12   including appointment of counsel, consideration of bail, and a trial. ECF No. 44.
13         Defendant’s attempt to avoid the deference to Congressional authority over
14   immigration matters to force a strict scrutiny analysis of § 1325(a)(1) is without merit. The
15   case law cited by Defendant to support this argument does not move the needle. These
16   cases stand for the proposition that criminal prosecution of immigration crimes is subject
17   to constitutional limitations. E.g., Wong Wing v. United States, 163 U.S. 228, 237 (1896)
18   (holding that laws that punish illegal immigrants “must provide for a judicial trial to
19   establish the guilt of the accused). That is axiomatic. But none of these cases hold that a
20   different standard of equal protection review applies to laws that are criminal versus civil
21   in nature, or to challenges that are procedural versus substantive, as Defendant argues.
22   Other authority from the Ninth Circuit demonstrates that rational basis review governs any
23   equal protection analysis of § 1325(a)(1).
24         In United States v. Hernandez-Guerrero, 147 F.3d 1075 (9th Cir. 1998), the Ninth
25   Circuit addressed congressional power to pass criminal statutes regulating immigration.
26   The defendant there challenged congressional authority to enact 8 U.S.C. § 1326, a related
27   statute to § 1325(a)(1) that makes illegal entry and presence a felony. The court rejected
28   this contention, holding that “Congress possessed ample authority to enact § 1326 pursuant

                                                   7
                                                                                   3:20-mj-20306-AHG
     Case 3:20-mj-20306-AHG Document 61 Filed 09/02/20 PageID.1190 Page 8 of 10



 1   to its inherent immigration power, … .” Hernandez-Guerrero, 147 F.3d at 1078. The court
 2   further held that because the clear purpose of § 1326 “‘is to deter aliens who have been
 3   forced to leave the United States from reentering the United States,’ … § 1326 is well
 4   within the ambit of Congress’s sweeping power over immigration matters.” Id. (quoting
 5   United States v. Cooke, 850 F. Supp. 302, 306 (E.D. Pa. 1994).
 6         In United States v. Lopez-Flores, 63 F.3d 1468, 1470 (9th Cir. 1995), the Ninth
 7   Circuit addressed an equal protection challenge to the Hostage Taking Act, 18 U.S.C. §
 8   1203, which classifies offenders and victims based on alienage. The appellants argued that
 9   the Act violated the Equal Protection Clause because of this classification. Id. The Ninth
10   Circuit held that “[f]ederal legislation that classifies on the basis of alienage, enacted
11   pursuant to Congress’ immigration or foreign powers, is therefore subject to the lowest
12   level of judicial review.” Id. at 1475 (emphasis in original); see also United States v. Ruiz-
13   Chairez, 493 F.3d 1089, 1091 (9th Cir. 2007) (applying rational basis review to sentencing
14   guidelines that provide enhanced punishment for illegal immigrants).
15         Section 1325(a)(1) readily satisfies the rational basis test. The Ninth Circuit has
16   already found that a similar felony statute, 8 U.S.C. § 1326, satisfies rational basis because
17   it “‘is a regulatory statute enacted to assist in the control of unlawful immigration by
18   aliens.’” Hernandez-Guerrero, 147 F.3d at 1078 (quoting Pena-Cabanillas v. United
19   States, 394 F.2d 785, 788 (9th Cir. 1968)). Section 1325(a)(1) serves the same purpose of
20   deterring illegal immigration. Any disparate impact of § 1325(a)(1) on Mexicans and
21   Latinx persons is more readily explained by the geographic proximity of the border to
22   Mexico and Latin America than by racial animus. See Dep’t. of Homeland Security v.
23   Regents of the Univ. of Cal., 140 S. Ct. 1891, 1915–16 (2020) (plurality). In any event,
24   disparate impact alone, absent some further evidence of discriminatory intent, would not
25   be sufficient to demonstrate an equal protection violation. Washington v. Davis, 426 U.S.
26   229, 242 (1976).
27         Defendant’s motion to dismiss on equal protection grounds is DENIED.
28

                                                   8
                                                                                   3:20-mj-20306-AHG
     Case 3:20-mj-20306-AHG Document 61 Filed 09/02/20 PageID.1191 Page 9 of 10



 1               B. Motion to Prohibit Defendant’s Unlawful and Unconstitutional Civil
 2                  Arrest at Court
 3            Defendant moves the Court to prohibit U.S. Immigration and Customs Enforcement
 4   (“ICE”) from arresting him in the courthouse when he appears for trial. Specifically,
 5   Defendant asks the Court to invoke its “broad supervisory powers” to “order the
 6   Government not to civilly arrest Mr. Ruiz coming to or going from his court appearance.”
 7   ECF No. 42 at 19. This is a request for an injunction. See Nken v. Holder, 129 S. Ct. 1749,
 8   1757 (2009) (an injunction is “a means by which a court tells someone what to do or not
 9   to do”). As a magistrate judge, the undersigned’s authority is constrained by 28 U.S.C.
10   § 636(b)(1)(A), which expressly excludes the issuance of injunctions from magistrate
11   judges’ authority. See also Teczon-Marin v. Dembin, Case No. 3:20-cv-01493-LAB, ECF
12   No. 8.
13            Beyond the insurmountable issue of this Court’s lack of authority, this issue is not
14   ripe for determination at this juncture. “A claim is not ripe for adjudication if it rests upon
15   ‘contingent future events that may not occur as anticipated, or indeed may not occur at all.”
16   Texas v. United States, 523 U.S. 296, 300 (1998) (quoting Thomas v. Union Carbide
17   Agricultural Prods. Co., 473 U.S. 568, 580–81 (1985)). There is no certainty that ICE will
18   attempt to arrest Defendant in the courtroom or courthouse at his trial. ICE is not required
19   to arrest Defendant there, and the outcome of the trial, including any potential custodial
20   sentence for Defendant, is undetermined.
21            This case is also in a markedly different posture than the cases relied on by
22   Defendant such as Ryan v. U.S. Immigration & Customs Enforcement, 382 F. Supp. 3d 142
23   (D. Mass 2019) and New York v. U.S. Immigration & Customs Enforcement, 431 F. Supp.
24   3d 377 (S.D.N.Y. 2019). In those cases, ICE was a party to the action. Here, Defendant
25   asks the Court to enjoin ICE even though it is not a party to this action. This is further
26   reason to deny the relief requested.
27            Defendant’s motion to prohibit his arrest in court is therefore DENIED.
28   //

                                                    9
                                                                                   3:20-mj-20306-AHG
     Case 3:20-mj-20306-AHG Document 61 Filed 09/02/20 PageID.1192 Page 10 of 10



 1             C. Motion to Stay Proceedings
 2         Defendant moves the Court to stay the proceedings to allow him to file an
 3   interlocutory appeal if the Court denies his motion to prohibit his arrest at court. The
 4   Government opposes.
 5         In determining whether a stay is appropriate, a court must consider the likelihood of
 6   success on the merits, irreparable injury to the defendant or others involved in the
 7   proceeding, and the public interest. Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir.
 8   2016). Here, the Court finds that these factors weigh against a stay. This is primarily
 9   because there is no likelihood of success on the merits of Defendant’s motion to prohibit
10   his arrest. As noted above, a magistrate judge has no authority to grant such a request, the
11   issue is not ripe for determination in any event, and the requested order is directed at a non-
12   party. The irreparable injury factor also weighs against a stay. Defendant makes no
13   argument that he cannot present a full defense to the charge because he is in fear of arrest
14   inside the courthouse. Defendant’s arrest following trial is likely an inevitability if he has
15   no grounds for remaining in the United States legally, and the requested order would not
16   change that circumstance. Finally, the Court does not discern a particular public interest in
17   the delay of Defendant’s trial, particularly given the other factors to be considered for
18   issuing a stay.
19         Defendant’s motion for a stay pending interlocutory appeal is therefore DENIED.
20      III.   CONCLUSION
21         For the reasons set forth above, the Court DENIES Defendant’s motions.
22         IT IS SO ORDERED.
23   Dated: September 2, 2020
24
25
26
27
28

                                                   10
                                                                                   3:20-mj-20306-AHG
